DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 1-4 were originally filed.
Claims 1-3, 5-16 are pending and have been allowed for the reasons set forth below.

Allowable Subject Matter
Claims 1-3, 5-16 are allowed over the prior art of record.
The closest prior art of record is US 2015/0025751A1 (“Sugiura”), US 2015/0267455A1 (“Washeleski”), US 2013/0060431A1 (“Werner”), US 9587417B2 (“Van Gastel”), and US 2004/0262945A1 (“Suzuki”).

The following is an examiner' s statement of reasons for allowance:
The prior art Sugiura discloses a vehicle door opening and closing apparatus that includes a first detector installed in the vehicle. The first detector is installed to detect a foot portion in the vicinity of a door of the vehicle. Sugiura further contains a second detector that is programmed to detect a target at a predetermined range from the door. Once the detection detects a positive result of a foot and a target within the predetermined range and vicinity of the door, the controller outputs a drive signal to drive the door to open and/or close based on the determination results from the first and second detectors. However Sugiura does not explicitly discloses the 

	The prior art Washeleski discloses an assembly that includes a panel and a capacitive sensor. Further the panel is able to move between an opened position and a closed position relative to a closure of a vehicle body. The capacitive sensor is positioned on the panel such that at least a portion of the sensor is perpendicular to the closure of the vehicle body as the panel moves between opened and closed positions. The sensor is capacitively coupled to an electrically conductive object proximal to the closure of the vehicle body such that the capacitance of the sensor changes. Further Washeleski teaches that the detection pattern of the capacitance includes a capacitance that contains a capacitance peak having a predetermined maximum value and predetermined rates of increase and decrease to and from the peak.  The profile uses signal amplitude, time, and speed to discern gesture or movement. The measured profile is compared to a predefined profile to determine a type of detected movement. FIGS. 27, 28, and 29 illustrate example profiles indicative of when a desired action (such as door opening) is requested by a user. When the rate and amplitude are within an acceptable range of those of at least one predefined profile, the user request is acknowledged. Conversely, when the rate and amplitude are outside of an acceptable range, the detected movement or actions are ignored. However Washeleski does not disclose the limitation “a decrease rate of the variation in the electrostatic capacity of the plurality of electrodes matches for all of the plurality of electrodes”.

	The prior art Werner discloses that a first operator control function is activated if it is detected by means of a first sensor that a first physical variable is higher than a predetermined 

	The prior art Van Gastel discloses a device for actuating a moving part of a vehicle. The moving part includes a trunk lid, a side door, or the like without contact. Van Gastel comprises a first detection area and a second detection means for detecting an object in a second detection area so that the actuation of the moving part can be activated through the detection means. The first and second detection means are designed as capacitive sensors wherein their detection area are specified and separate from each other. Van Gastel discloses a second door opening/closing switch provided on an ID transmitters and the transmitter provides authorization and authentication to a person. However Van Gastel does not disclose the limitation “a decrease rate of the variation in the electrostatic capacity of the plurality of electrodes matches for all of the plurality of electrodes”.



Regarding Claim 1, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole: 
“a decrease rate of the variation in the electrostatic capacity of the plurality of electrodes matches for all of the plurality of electrodes”.

Claims 2-3, 5-7, & 16 depend from claim 1 and are therefore allowable.

Regarding Claim 8, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole: 
“a decrease rate of the variation in the electrostatic capacity of the plurality of electrodes matches for all of the plurality of electrodes”.

Claims 9-11 depend from claim 8 and are therefore allowable.

Regarding Claim 12, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole: 
“a decrease rate of the variation in the electrostatic capacity of the plurality of electrodes matches for all of the plurality of electrodes”.

Claims 13-15 depend from claim 12 and are therefore allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668  
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668